  Case: 1:18-cv-07686 Document #: 265 Filed: 12/06/19 Page 1 of 12 PageID #:3134




                IN THE UNITED STATES DISTRICT COURT
           NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
In re: Lion Air Flight JT 610             )   Lead Case: 18 CV 07686
Crash                                     )
                                          )   Honorable Thomas M. Durkin
                                          )
                                          )   This filing applies to: 19CV797
                                          )
                                          )
                                          )
                                          )
                                          )


    FAHRIDA KURNIAWATI’S RESPONSE TO WULANDARI’S AMENDED
    MOTION TO REMAIN AS CO-ADMINISTRATOR OF KURNIAWATI’S
                      HUSBAND’S ESTATE
      FAHRIDA KURNIAWATI, as special administrator of the Estate of Harvino,

deceased, through her attorneys Lessmeister & Samad PLLC, and in Response

to Vini Wulandari’s Amended Motion to remain as Co-Administrator over

Kurniawati’s Husband’s Estate, respectfully states as follows:


                        MAY IT PLEASE THE COURT:
             IT IS IN THE BEST INTEREST OF THE CHILDREN
               FOR THEIR MOTHER TO LOOK AFTER THEM.

      1.    There is no basis to claim Fahrida Kurniawati is being unreasonable.

Ms. Kurniawati is asking that she alone make decisions regarding her deceased

husband’s estate and what is best for herself and her children, as the only heirs

to the estate. That is natural for any Mother and Widow. Ms. Kurniawati, under

Indonesian Decree has custody of her children and no one contested this Decree.

There is no basis to do so. Exhibit 1 (Indonesian Decree).




                                  Page 1 of 12
  Case: 1:18-cv-07686 Document #: 265 Filed: 12/06/19 Page 2 of 12 PageID #:3135




        2.    Wulandari’s displeasure with Ms. Kurniawati’s decision to terminate

Mr. Gardiner and his law firm does not equate to a failure to act in the best

interest of Fahrida Kurniawati’s self and her children. Ms. Kurniawati has stated

in her affidavit that she no longer trusts Mr. Gardiner and prefers to be

represented by a firm that has a Muslim Attorney. See Document 225-1, Ex. 5,

P. 40, Par. 2; P. 41, Par. 8. Rule 1.16(a) (3) of the Illinois Rules of Professional

Conduct provided that a lawyer shall withdraw from representation where the

lawyer is discharged. The law says, “A client may discharge her attorney at any

time with or without cause.” Albert Brooks Friedman Ltd., v. Malevitis, 304 Ill.

App. 3d 979, 980 (1st Dist. 1999).

        3.    Vini Wulandari now claims that she should remain as Co-

Administrator to ensure the best interest of the children are fulfilled. Upon

information and belief, Vini Wulandari has been arrested for bribery in Nairobi

regarding the Ethiopian Airlines crash. Exhibits 2, 3 and 4. Whether these

allegations are true or not, for Ms. Wulandari to remain as Co-Administrator has

the appearance of impropriety.

        4.    No Islamic law, Indonesian law, or other legal authority is provided

which would grant Wulandari’s decision making authority over Fahrida

Kurniawati and her children and require Fahrida to defer to her sister in law.

   I.        INHERITANCE UNDER ISLAMIC.

        5.    Ms. Kurniawati received the Boeing Financial Assistance Fund and

that money has been deposited in an account for the benefit of her children.

        6.    Ms. Kurniawati and her late Husband, Harvino had three children:

                                     Page 2 of 12
  Case: 1:18-cv-07686 Document #: 265 Filed: 12/06/19 Page 3 of 12 PageID #:3136




              a. Khansa Davina Zhafirah, daughter, born June 7, 2010;

              b. Rafa Yusuf Aqilah, son, born March 19, 2012;

              c. Kahlifi Ahza Zikri, son, born February 11, 2017.

         7.      Under Islamic Law, Ms. Kurniawati will take 1/8th (12.5%); the two

surviving Sons will take each 7/20 (35%) each; and the surviving daughter will

take 7/40 (17.5%).

         8.      Ms. Kurniawati will place any funds for her children into an account

where their money will remain, to be available to them once they reach

adulthood.

   II.        THE NOVEMBER 14, 2019 MEDIATION.

         9.      The mediation of November 14 was continued with no objection from

Boeing. Since the State Court adjudicated that it did not have jurisdiction to

determine the removal of Ms. Wulandari, the issue of “co-administrators” was

thus outstanding. With Mr. Gardiner admitting to the tension between Ms.

Kurniawati and Ms. Wulandari, this issue needs to be resolved. See Document

255-1, Exhibit 1, P. 6, Tr. 16, ln. 3-24.

         10.     It is Ms. Kurniawati who is responsible for her children and herself.

To accuse her that she is acting contrary to the interest of her children is

offensive. Exhibit 5.

         11.     The sole contention from Vini Wulandari is that the mediation

should have occurred on November 14. That contention is for Ms. Wulandari’s

own selfish reasons to remain involved in the matter. Nothing more. There can




                                      Page 3 of 12
  Case: 1:18-cv-07686 Document #: 265 Filed: 12/06/19 Page 4 of 12 PageID #:3137




be no claim that there is a pending offer from Boeing that should be accepted.

The argument is simply that that Ms. Wulandari desires to remain involved.

      12.     Given the discord between Fahrida Kurniawati and Wulandari, Ms.

Kurniawati’s was justified in her request. There is no basis for Ms. Wulandari or

Mr. Gardiner to be the de facto attorney when Mr. Gardiner was discharged.

      13.     Attorney James Lessmeister broke from the mediation and

consulted with his own counsel Adrian Vuckovich of Collins Bargione Vuckovich

regarding the potential conflict. Mr. Lessmeister was advised that by continuing

with the mediation, Mr. Lessmeister may be violating his own ethical obligations

to Fahrida Kurniawati. Ms. Kurniawati was advised of such conflicts and ethical

concerns, and Mr. Lessmeister advised Judge O’Connell of what he had been

instructed.

      14.     Therefore, Fahrida Kurniawati was justified in asking that the

mediation be continued to seek resolution of this issue from this Honorable

Court.

   III.   WULANDARI IS TRYING TO CIRCUMVENT THE INDONESIAN
          GUARDIANSHIP DECREE.

      15.     To allow Ms. Wulandari to remain as Co-Administrator will be an

improper modification of the Indonesian Custody Decree.

      16.     Under   Indonesian   law   and      Islamic   Law,   guardians   have

responsibility over a ward’s welfare and inheritance. Art 50(2) UU 1/1974, Art

107(2) KHI, Art 33 Indonesian Law No. 23/2002 on Child Protection; Holy Quran

Chapter 9:71.



                                   Page 4 of 12
    Case: 1:18-cv-07686 Document #: 265 Filed: 12/06/19 Page 5 of 12 PageID #:3138




        17.     Adjudication of interstate and international custody issues before

courts within the State of Illinois is governed by the Uniform Child Custody

Jurisdiction Act (UCCJA or Act) (Ill. Rev. Stat. 1987, ch. 40, pars. 2101 through

2126). The UCCJA provides that “ (a) A court of this State shall treat a foreign

country as if it were a state of the United States for the purpose of applying

Articles 1 and 2. (b) Except as otherwise provided in subsection (c), a child-

custody determination made in a foreign country under factual circumstances

in substantial conformity with the jurisdictional standards of this Act must be

recognized and enforced under Article 3.” 750 ILCS 36/105. Section 2 of the Act

specifically provides that one of the purposes of the Act is "to avoid jurisdictional

competition.”1

        18.     The law says “t[]he UCCJA compels Illinois courts not only to

recognize proper custody decrees from foreign nations, but also that they must

decline to accept jurisdiction to modify custody decrees in the absence of the

showing of conditions in the custodial household that are physically or

emotionally harmful to the child.” In re Marriage of Silvestri-Gagliardoni, 186 Ill.

App. 3d 46, 50 (1st Dist. 1989)(Where the Court declined jurisdiction over an

Italian custody decree holding that Italy qualified as the proper forum to assume

jurisdiction because it was "in the best interest of the child" since both of the




1 In 2010 the United States and Indonesia initiated a Comprehensive Partnership to foster consistent high-
level engagement on democracy and civil society, education, security, climate, maritime, energy, and trade
issues, among others. In 2015 the two countries upgraded the relationship to the U.S.-Indonesia Strategic
Partnership, extending cooperation to issues of regional and global significance signed by President Barak
Obama and Indonesian President Joko Widodo.



                                            Page 5 of 12
  Case: 1:18-cv-07686 Document #: 265 Filed: 12/06/19 Page 6 of 12 PageID #:3139




child's parents had a significant connection with Italy and there was available in

Italy substantial evidence concerning the child's housing, support, education,

medical and dental care and personal relationships).

      19.    Wulandari did not contest Fahrida Kurniawati’s appointment before

the Indonesian religious courts, nor cross-petitioned to have herself appointed

as the children’s custodian and guardian. The Indonesian Decree must govern

and there is no jurisdiction for Wulandari to ask this Honorable Court to allow

her to act upon the interest of Kurniawati’s children.

      20.    Wulandari does not cite any Indonesian law, Islamic law, or other

authority which would allow this Honorable Court to set aside the Indonesian

decree, and to grant her authority over the children’s paternal mother. See In re

Estate of Wadman, 110 Ill. App. 3d 302, 308 (4th Dist. 1982)(Where a Court

removed a court appointed guardianship, in favor of the child’s parental mother,

noting the strong interest in preserving the parental relationship).

      21.    Wulandari equates Fahrida Kurniawati’s role as a homemaker to a

lack of intelligence. Ms. Kurniawati stayed home and cared for her three (3)

children while Harvino, deceased, acted as the primary provider for their family.

The Holy Quran in Section 33:33 provides that the best examples of women, are

those who get married and stay in their houses to take care of their families. Ms.

Kurniawati’s adherence to her dogma does not make her of a lesser intelligence.

Exhibit 5.

      22.    Wulandari further alleges that Fahrida Kurniawati asked her to take

Kurniawati’s children. This baseless allegation is refuted by Fahrida Kurniawati

                                  Page 6 of 12
  Case: 1:18-cv-07686 Document #: 265 Filed: 12/06/19 Page 7 of 12 PageID #:3140




actions and conduct that she has custody of her children and is rearing them on

her own.

   IV.     WULANDARI SHOULD BE REMOVED AS ADMINISTRATOR.

         23.   The Illinois Wrongful Death Act, 740 ILCS 180/2.1, allows for the

appointment of special administrators to bring claims on behalf of the decedent

for the exclusive benefit of the surviving spouse and next of kin. See also Burris

v. Cullinan, 2009 U.S. Dist. LEXIS 988751 (C.D. Ill. Oct. 23, 2009) interpreting

the Act. The appointment may be made where “the only asset of the ceased

estate is a cause of action arising under this Act…” 740 ILCS 180/2.1

         24.   The law says, “The purpose of the appointment is limited” because

“No power is vested in a special administrator to administer the assets of a

decedent's estate.” Lindsey v. Special Administrator of Estate of Phillips, 219 Ill.

App. 3d 372, 373-74 (4th Dist. 1991)

         25.   Fahrida Kurniawati is Harvino’s surviving spouse and next of kin.

Ms. Kurniawati is the mother of Harvino’s children, and together Ms. Kurniawati

and her three children are the only heirs to Harvino’s estate under Islamic Law

and Indonesian Law. This action is brought pursuant to 740 ILCS 180/2

exclusively for their collective benefit. Wulandari is not an heir under Islamic

Law nor Indonesian law and admits in her motion that she takes nothing from

Harvino’s estate.

         26.   Pursuant to 735 ILCS 5/2-1008 this Honorable Court has

jurisdiction to remove Wulandari as co-administrator.         735 ILCS 5/2-1008

provides that upon Motion, “an order may be entered that the proper parties be

                                   Page 7 of 12
  Case: 1:18-cv-07686 Document #: 265 Filed: 12/06/19 Page 8 of 12 PageID #:3141




substituted or added, and that the cause of proceeding be carried on with the

remaining parties and new parties, with or without a change in the title of the

cause.” Courts interpreting this statue have held that “a party moving, by verified

motion, for the appointment of a special representative must be one involved in

the underlying transaction or lawsuit at issue, or an heir, legatee, or executor of

a will.” Mohica v. Cvejin, 2013 IL App (1st) 111695, ¶ 1, (1st Dist. 2013)(Where

the Court opined that the legislative intent behind this requirement is to ensure

substitution is made by an interested party as a fail-safe. Defining interested

parties as heirs, legatee, or executors).

      27.    In Baez v. Rosenberg, 409 Ill. App. 3d 525, (1st Dist. 2011) a mother

was appointed as special administrator of the estate of her deceased son. Later

it was discovered that the deceased left a daughter who was adjudicated as his

next of kin and sole beneficiary under the Wrongful Death Act. The Appellate

Court reversed the denial of a Motion to Substitute the grandmother as Special

Administrator, holding that the grandmother’s interest in the estate conflicted

with that of the deceased’s daughter, because the grandmother could not take

under intestate rules. Because of the conflict, the Court held the grandmother

was “no longer entitled to the appointment of special administrator for Rafael for

the purpose of prosecuting the wrongful death action.” Id at 538.

      28.    See also Mio v. Alberto-Culver Co., 306 Ill.App.3d 822 (2nd Dist.,

1999) in which the Appellate Court held that the surviving spouse of the

deceased is the best person to maintain a wrongful death action and that the

mother of the deceased could not maintain a separate cause of action. There

                                   Page 8 of 12
  Case: 1:18-cv-07686 Document #: 265 Filed: 12/06/19 Page 9 of 12 PageID #:3142




were no children involved in the Mio case yet the case is instructive that the

surviving spouse is best to be the Administrator in a wrongful death case.

      29.    The articles attached as Exhibits 2, 3 and 4 note that Vini

Wulandari, upon information and belief, was arrested on November 27, 2019 in

Nairobi over allegations of bribery in connection with Ethiopian Airlines Flight

302 Crash.     The crash is pending before the Honorable Judge Alonso as

consolidated case no. 2019 CV 02170.

      30.    The conduct alleged is unbefitting of a special administrator in light

of this case also involving a Boeing 737 Airplane crash. The articles allege that

Vini Wulandari is an Indonesian Attorney, and for Wulandari to negotiate with

Boeing on behalf of Fahrida Kurniawati and her children would result in an

appearance of impropriety. See Holden v. Police Board of Chicago, 324 Ill. App.

3d 862 (1st Dist. 2001). In Holden a police officer who was also an attorney,

began representing a client who was being investigated for possible bribery

charges. The Police department specially prohibited officers from engaging in

secondary employment which “would result at any time in a conflict of interest

between the duties and responsibilities owed to the department and the

responsibilities owed to the second employer.” Id at 870. The officer refused to

answer questions regarding information pertinent to the investigation, citing the

attorney client privilege.   The Police Board found the officer had engaged in

misconduct, and the officer was suspended without pay. The Board’s decision

was affirmed by the Trial Court and Appellate Court.




                                   Page 9 of 12
 Case: 1:18-cv-07686 Document #: 265 Filed: 12/06/19 Page 10 of 12 PageID #:3143




        31.   Therefore, Fahrida Kurniawati alone should act as administrator of

her deceased husband’s estate for purposes of negotiating with Boeing.

        32.   The case of Will v. Northwestern Univ. 378 Ill. App. 3d 280 (1st Dist.

2007) is distinguishable from this case. In Will two parents of the deceased who

were both heirs were appointed as co-administrators. After four (4) years of

discovery, the parties reached an understanding that if a demand for $16million

was made, Northwestern would accept the demand and pay the amount. The

father wanted to make the demand, the mother did not. Therein lies the difference

with the case at bar. There is a pending offer for which anyone could claim that

Ms. Kurniawati is being unreasonable for failing to accept it.

        33.   Furthermore, Will is distinguishable. For in that case the Co-

Administrators were Mother and Father who had an interest in the matter.

Whereas, in this case, Ms. Wulandari is not a parent, nor does she inherit under

Islamic or Indonesian law.

        34.   The parties continue to amicably negotiate. Boeing had no objection

to continuing the mediation, and the parties are set for mediation on January 6,

2020.

        35.   Wulandari, has allowed her sense of self to overshadow the heirs of

Harvino’s estate, who remain Fahrida Kurniawati and her children. Had

Wulandari withdrawn as administrator when either the initial motion for

substitution of counsel Document # 237 was brought, or when the Motion to

Terminate was brought before Judge Flannery in the Cook County Circuit Court

on November 12, 2019, this matter may have already been resolved.


                                   Page 10 of 12
 Case: 1:18-cv-07686 Document #: 265 Filed: 12/06/19 Page 11 of 12 PageID #:3144




                                  CONCLUSION


      36.   No mother should have to defer to a third party to decide what is in

her interest and in the best interest of her children.


      WHEREFORE, Fahrida Kurniawati prays this Honorable Court deny

Wulandari’s Amended Motion to remain as Co-Administrator of her Deceased

Brother’s Estate, and for any such further relief that is just and proper


                                      Respectfully submitted,
                                      s/James J. Lessmeister
                                      James J. Lessmeister
                                      Jimmy A. Samad
                                      Lessmeister & Samad PLLC
                                      105 W. Adams, Suite 2020
                                      Chicago, IL 60603
                                      Office: 312-929-2630
                                      Cell: 312-351-4620




                                  Page 11 of 12
 Case: 1:18-cv-07686 Document #: 265 Filed: 12/06/19 Page 12 of 12 PageID #:3145




                         CERTIFICATE OF SERVICE

       I hereby certify that the following counsel of record who are deemed to
have consented to electronic service are being served with a copy of Fahrida
Kurniawati’s Response to Wulandari’s Motion to Terminate her as Co-
Administrator, to the person(s) listed below on, December 6, 2019 at the address
listed below.


Bates McIntyre Larson
Daniel T. Burley
Perkins Coie LLP
131 S. Dearborn, Ste 1700
Chicago, IL 60603
Blarson@perkinscoie.com
Dburley@perkindscoie.com

Thomas G. Gardiner
John R. Wrona
Shannon V. Condon
Gardiner Koch Weisberg & Wrona
53 W. Jackson Blvd. STE 950
Chicago, IL 60604
tgardiner@gkwwlaw.com
jwrona@gkwwlaw.com
scondon@gkwwlaw.com


                                     Respectfully submitted,
                                     s/James J. Lessmeister
                                     James J. Lessmeister
                                     Jimmy A. Samad
                                     Lessmeister & Samad PLLC
                                     105 W. Adams, Suite 2020
                                     Chicago, IL 60603
                                     Office: 312-929-2630
                                     Cell: 312-351-4620




                                 Page 12 of 12
